DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, 10 and 16-19 are rejected under 35 U.S.C. 102a(2) as being anticipated by Goodwin, US 10383412 B2.  Goodwin discloses the claimed breakaway silicone ring as shown.

    PNG
    media_image1.png
    285
    740
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    272
    489
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwin, US 10383412 B2.  Goodwin discloses a plurality of unions about the rigid core as discussed in the previous rejection.  Claim 3 requires that three unions are disposed uniformly around the loop configuration.
In column 7 of Goodwin, it states
“As illustrated in FIGS. 15-16, in one embodiment, the anti-stretch 
element 50 is circular and/or forms a ring.  In another embodiment, the 
anti-stretch element 50 includes a notch or break 51 formed therein.  When in 
use, the notch or break 51 creates a weak point in the anti-stretch element 50 
in order to facilitate breaking of the vented ring 10 when pressure is applied 
thereto.  Accordingly, although shown as a "V" shaped opening in FIGS. 15-16, 
the notch or break 51 is not so limited and may include any other suitable 
shape or size suitable for forming a weak point.  Other suitable shapes or 
sizes include, but are not limited to, rectangular openings, square openings, 
perforations, scores, or a combination thereof.  In a further embodiment, the 
anti-stretch element 50 includes more than one notch or break 51 formed 
therein.  Additionally or alternatively, the anti-stretch element 50 may have 
an open gap formed therein, such that the anti-stretch element 50 does not form 
a complete circle or ring.  For example, the anti-stretch element 50 may be "C" 
shaped rather than completely circular.  In such embodiments, the anti-stretch 
element 50 may still include one or more notches or breaks 51 formed therein, 
allowing the anti-stretch element 50 to open or break at a point other than the 
gap formed therein.”

Goodwin fails to mention anything about the spacing of the breaks about the rigid core.  However, it is well known to uniformly space the breaks about the rigid core to ensure breakage to occur equally in every direction. A designer wouldn’t want two breaks closer together that the third break.  This would lead to a breakage occurring easier at the double break than the single.  And, would lead to a breakage .
Claims 4-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin, US 10383412 B2 in view of Di Croce, US 3263444.  Goodwin discloses that the break can be a gap between arcuate segments or a variety of shaped notches.  Goodwin fails to disclose either a socket and protrusion break or a magnet break.  However, Di Croce discloses a finger ring with a plurality of arcuate segments connected to one another by a plurality of magnetic breaks (figure 3).  One embodiment of the break includes a protrusion and socket break (figure 2).  These breaks function as adjustable breaks for different sized fingers.  However, they could also function as a break if a large enough force is applied to the finger ring, i.e., the breaks would separate under an enlarged force.  Therefore, it would have been obvious to use Di Croce’s breaks in place of Goodwin’s breaks as an alternate means for providing a break away portion to the finger.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin, US 10383412 B2 in view of Pachler, US 2018/0248586 A1.  Goodwin discloses the claimed finger ring except for an NFC chip and wire coupled with the core.  However, the use of an NFC chip and wire in a finger ring for providing execution of payments or authentication is old and well known as describe in Pachler.  Therefore, it would have been obvious to incorporate the electronics disclosed in Pachler into Goodwin’s finger ring.
Claims 8-9 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin, US 10383412 B2 in view of Cantas, US 10064459 B1.  Goodwin discloses the claimed finger ring but fails to disclose the claimed decorative features of apertures in the exterior ring that allows viewing of the rigid core ornamental smooth surface.  However, Cantas discloses providing apertures in outer ring element (10) that allows viewing of the decorative interior element (20).  Therefore, it would have been obvious to place .

    PNG
    media_image3.png
    269
    530
    media_image3.png
    Greyscale



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119.  The examiner can normally be reached on Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677